Case 2:20-cv-10485-ODW-RAO Document 1 Filed 11/17/20 Page 1 of 7 Page ID #:1




  1     CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
  2     Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
  3     Amanda Seabock, Esq., SBN 289900
        Mail: 8033 Linda Vista Road, Suite 200
  4     San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
  5     amandas@potterhandy.com
  6     Attorneys for Plaintiff
  7
  8
                                UNITED STATES DISTRICT COURT
  9                            CENTRAL DISTRICT OF CALIFORNIA
 10
 11     Gary Scherer                            Case No.

 12               Plaintiff,
                                                Complaint For Damages And
 13       v.                                    Injunctive Relief For Violations
                                                Of: Americans With Disabilities
 14     C.C. Associates - a Limited             Act; Unruh Civil Rights Act
        Partnership, a California Limited
 15     Partnership;
        Malek Taiaan
 16
 17               Defendants.

 18
 19         Plaintiff Gary Scherer complains of C.C. Associates - a Limited

 20   Partnership, a California Limited Partnership; Malek Taiaan; and alleges as

 21   follows:

 22
 23     PARTIES:

 24     1. Plaintiff is a California resident with physical disabilities. He suffers

 25   from a form of ataxia that significantly impairs his mobility and thus uses a

 26   wheelchair for mobility.

 27     2. Defendants C.C. Associates - a Limited Partnership owned the real

 28   property located at or about 22330 Sherman Way, Canoga Park, California, in


                                            1

      Complaint
Case 2:20-cv-10485-ODW-RAO Document 1 Filed 11/17/20 Page 2 of 7 Page ID #:2




  1   May 2020.
  2     3. Defendants C.C. Associates - a Limited Partnership owns the real
  3   property located at or about 22330 Sherman Way, Canoga Park, California,
  4   currently.
  5     4. Defendants Malek Taiaan owned Stone Smoke Shop located at or about
  6   22330 Sherman Way, Canoga Park, California, in May 2020.
  7     5. Defendants Malek Taiaan owns Stone Smoke Shop located at or about
  8   22330 Sherman Way, Canoga Park, California, currently.
  9     6. Plaintiff does not know the true names of Defendants, their business
 10   capacities, their ownership connection to the property and business, or their
 11   relative responsibilities in causing the access violations herein complained of,
 12   and alleges a joint venture and common enterprise by all such Defendants.
 13   Plaintiff is informed and believes that each of the Defendants herein is
 14   responsible in some capacity for the events herein alleged, or is a necessary
 15   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
 16   the true names, capacities, connections, and responsibilities of the Defendants
 17   are ascertained.
 18
 19     JURISDICTION & VENUE:
 20     7. The Court has subject matter jurisdiction over the action pursuant to 28
 21   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 22   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 23     8. Pursuant to supplemental jurisdiction, an attendant and related cause
 24   of action, arising from the same nucleus of operative facts and arising out of
 25   the same transactions, is also brought under California’s Unruh Civil Rights
 26   Act, which act expressly incorporates the Americans with Disabilities Act.
 27     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 28   founded on the fact that the real property which is the subject of this action is


                                             2

      Complaint
Case 2:20-cv-10485-ODW-RAO Document 1 Filed 11/17/20 Page 3 of 7 Page ID #:3




  1   located in this district and that Plaintiff's cause of action arose in this district.
  2
  3     FACTUAL ALLEGATIONS:
  4     10. Plaintiff went to Stone Smoke Shop in May 2020 with the intention to
  5   avail himself of its services and to assess the business for compliance with the
  6   disability access laws.
  7     11. Stone Smoke Shop is a facility open to the public, a place of public
  8   accommodation, and a business establishment.
  9     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 10   to provide wheelchair accessible transaction counters in conformance with the
 11   ADA Standards as it relates to wheelchair users like the plaintiff.
 12     13. Stone Smoke Shop provides transaction counters to its customers but
 13   fails to provide any wheelchair accessible transaction counters.
 14     14. A problem that plaintiff encountered was that the transaction counter
 15   was too high and there was no lowered portion of the transaction counter
 16   suitable for wheelchair users.
 17     15. Plaintiff believes that there are other features of the transaction
 18   counters that likely fail to comply with the ADA Standards and seeks to have
 19   fully compliant transaction counters available for wheelchair users.
 20     16. On information and belief, the defendants currently fail to provide
 21   wheelchair accessible transaction counters.
 22     17. These barriers relate to and impact the plaintiff’s disability. Plaintiff
 23   personally encountered these barriers.
 24     18. As a wheelchair user, the plaintiff benefits from and is entitled to use
 25   wheelchair accessible facilities. By failing to provide accessible facilities, the
 26   defendants denied the plaintiff full and equal access.
 27     19. The failure to provide accessible facilities created difficulty and
 28   discomfort for the Plaintiff.


                                                3

      Complaint
Case 2:20-cv-10485-ODW-RAO Document 1 Filed 11/17/20 Page 4 of 7 Page ID #:4




  1     20. The defendants have failed to maintain in working and useable
  2   conditions those features required to provide ready access to persons with
  3   disabilities.
  4     21. The barriers identified above are easily removed without much
  5   difficulty or expense. They are the types of barriers identified by the
  6   Department of Justice as presumably readily achievable to remove and, in fact,
  7   these barriers are readily achievable to remove. Moreover, there are numerous
  8   alternative accommodations that could be made to provide a greater level of
  9   access if complete removal were not achievable.
 10     22. Plaintiff will return to Stone Smoke Shop to avail himself of its services
 11   and to determine compliance with the disability access laws once it is
 12   represented to him that Stone Smoke Shop and its facilities are accessible.
 13   Plaintiff is currently deterred from doing so because of his knowledge of the
 14   existing barriers and his uncertainty about the existence of yet other barriers
 15   on the site. If the barriers are not removed, the plaintiff will face unlawful and
 16   discriminatory barriers again.
 17     23. Given the obvious and blatant nature of the barriers and violations
 18   alleged herein, the plaintiff alleges, on information and belief, that there are
 19   other violations and barriers on the site that relate to his disability. Plaintiff will
 20   amend the complaint, to provide proper notice regarding the scope of this
 21   lawsuit, once he conducts a site inspection. However, please be on notice that
 22   the plaintiff seeks to have all barriers related to his disability remedied. See
 23   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 24   encounters one barrier at a site, he can sue to have all barriers that relate to his
 25   disability removed regardless of whether he personally encountered them).
 26
 27   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 28   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all


                                                4

      Complaint
Case 2:20-cv-10485-ODW-RAO Document 1 Filed 11/17/20 Page 5 of 7 Page ID #:5




  1   Defendants.) (42 U.S.C. section 12101, et seq.)
  2     24. Plaintiff re-pleads and incorporates by reference, as if fully set forth
  3   again herein, the allegations contained in all prior paragraphs of this
  4   complaint.
  5     25. Under the ADA, it is an act of discrimination to fail to ensure that the
  6   privileges, advantages, accommodations, facilities, goods and services of any
  7   place of public accommodation is offered on a full and equal basis by anyone
  8   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
  9   § 12182(a). Discrimination is defined, inter alia, as follows:
 10            a. A failure to make reasonable modifications in policies, practices,
 11                or procedures, when such modifications are necessary to afford
 12                goods,    services,    facilities,   privileges,    advantages,   or
 13                accommodations to individuals with disabilities, unless the
 14                accommodation would work a fundamental alteration of those
 15                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 16            b. A failure to remove architectural barriers where such removal is
 17                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 18                defined by reference to the ADA Standards.
 19            c. A failure to make alterations in such a manner that, to the
 20                maximum extent feasible, the altered portions of the facility are
 21                readily accessible to and usable by individuals with disabilities,
 22                including individuals who use wheelchairs or to ensure that, to the
 23                maximum extent feasible, the path of travel to the altered area and
 24                the bathrooms, telephones, and drinking fountains serving the
 25                altered area, are readily accessible to and usable by individuals
 26                with disabilities. 42 U.S.C. § 12183(a)(2).
 27     26. When a business provides facilities such as sales or transaction counters,
 28   it must provide accessible sales or transaction counters.


                                              5

      Complaint
Case 2:20-cv-10485-ODW-RAO Document 1 Filed 11/17/20 Page 6 of 7 Page ID #:6




  1     27. Here, accessible sales or transaction counters have not been provided in
  2   conformance with the ADA Standards.
  3     28. The Safe Harbor provisions of the 2010 Standards are not applicable
  4   here because the conditions challenged in this lawsuit do not comply with the
  5   1991 Standards.
  6     29. A public accommodation must maintain in operable working condition
  7   those features of its facilities and equipment that are required to be readily
  8   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
  9     30. Here, the failure to ensure that the accessible facilities were available
 10   and ready to be used by the plaintiff is a violation of the law.
 11
 12   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 13   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 14   Code § 51-53.)
 15     31. Plaintiff repleads and incorporates by reference, as if fully set forth
 16   again herein, the allegations contained in all prior paragraphs of this
 17   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 18   that persons with disabilities are entitled to full and equal accommodations,
 19   advantages, facilities, privileges, or services in all business establishment of
 20   every kind whatsoever within the jurisdiction of the State of California. Cal.
 21   Civ. Code §51(b).
 22     32. The Unruh Act provides that a violation of the ADA is a violation of the
 23   Unruh Act. Cal. Civ. Code, § 51(f).
 24     33. Defendants’ acts and omissions, as herein alleged, have violated the
 25   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 26   rights to full and equal use of the accommodations, advantages, facilities,
 27   privileges, or services offered.
 28     34. Because the violation of the Unruh Civil Rights Act resulted in difficulty,


                                               6

      Complaint
Case 2:20-cv-10485-ODW-RAO Document 1 Filed 11/17/20 Page 7 of 7 Page ID #:7




  1   discomfort or embarrassment for the plaintiff, the defendants are also each
  2   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
  3   (c).
  4
  5            PRAYER:
  6            Wherefore, Plaintiff prays that this Court award damages and provide
  7   relief as follows:
  8          1. For injunctive relief, compelling Defendants to comply with the
  9   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 10   plaintiff is not invoking section 55 of the California Civil Code and is not
 11   seeking injunctive relief under the Disabled Persons Act at all.
 12          2. Damages under the Unruh Civil Rights Act, which provides for actual
 13   damages and a statutory minimum of $4,000 for each offense.
 14          3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 15   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 16
      Dated: November 13, 2020            CENTER FOR DISABILITY ACCESS
 17
 18
                                          By:
 19
                                          _______________________
 20
                                                 Russell Handy, Esq.
 21                                              Attorney for plaintiff

 22
 23
 24
 25
 26
 27
 28


                                                7

      Complaint
